Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
Claims 1, 8 and 15 have been amended. Claims 1-21 are now pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, limitation “the cluster manager is selected based on a distance between the cluster and a plurality of other clusters being less than a distance threshold” is not described in paragraph [0049], [0052], [0060] and rest of the instant specification. Therefore, it is new matter.
Similar problem exists in claims 8 and 15.
Dependent claims depends on claims 1, 8 and 15 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
As to claim 1, limitation “select a cluster manager derived from the request” does not describe relationship between elements.
As to claim 1, limitation “the cluster manager is selected based on a distance between the cluster and a plurality of other clusters being less than a distance threshold” does not describe relationship between elements.
Similar problem exists in claims 8 and 15.
Dependent claims depends on claims 1, 8 and 15 are also rejected.
Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashokkumar et al. (U.S. Pat. Pub. 2020/0097177) in view of Slesarev et al. (U.S. Pat. Pub. 2009/0228669) and Hatano et al. (U.S. Pat. Pub. 2007/0022065).

Referring to claim 1, Ashokkumar et al. teaches an apparatus including a processor (one or more computer processors, see Ashokkumar et al., Para. 161) and a memory (non-persistent storage, see Ashokkumar et al., Para. 161) to store programmed instructions, the instructions executed by the processor to: 
receive a request to create a catalog item corresponding to a virtual machine or disk image (In Step 300, a backup generation request for a virtual machine is obtained, see Ashokkumar et al., Para. 74), wherein the request is from a client or based on policy (the backup generation request is obtained by a backup policy, see Ashokkumar et al., Para. 75); 
generate a snapshot of the virtual machine or disk image (In Step 316, a backup of the virtual machine is generated, see Ashokkumar et al., Para. 92);
However, Ashokkumar et al. does not explicitly teaches 
select a cluster manager derived from the request, wherein the cluster manager is associated with a cluster, wherein the cluster manager is selected based on a distance between the cluster and a plurality of other clusters being less than a distance threshold; 
send, to the cluster manager, a source location of the snapshot; and 
cause the cluster manager to store the snapshot from the source location in the cluster.
Slesarev et al. teaches 
select a cluster manager derived from the request, wherein the cluster manager is associated with a cluster (A new file write request may be received in block 302. After determining file characteristics in block 304, the file characteristics may be matched with device characteristics in block 310 and a storage device may be selected in block 312, see Slesarev et al., Para. 91, device may be selected based on file characteristics, device characteristics, as well as the available capacity of a device to store the file, see Slesarev et al., Para. 92); 
send, to the cluster manager, a source location of the snapshot (The storage manager 118 may assign a specific storage device when a file is created and stored, and the storage manager 118 may perform a periodic optimization that may analyze files and devices and move files to a more appropriate location, see Slesarev et al., Para. 35); and 
cause the cluster manager to store the snapshot from the source location in the cluster (the file may be moved to the best matching device in block 424, see Slesarev et al., Para. 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ashokkumar et al., to have select a cluster manager derived from the request, wherein the cluster manager is associated with a cluster; send, to the cluster manager, a source location of the snapshot; and cause the cluster manager to store the snapshot from the source location in the cluster, as taught by Slesarev et al., to improve the overall system performance (Slesarev et al., Para. 29).
Ashokkumar et al. as modified does not explicitly teaches
the cluster manager is selected based on a distance between the cluster and a plurality of other clusters being less than a distance threshold.
Hatano et al. teaches 
the cluster manager is selected based on a distance between the cluster and a plurality of other clusters being less than a distance threshold (all pairs of two clusters having a distance which is equal to or less than a predetermined value may be selected as unification candidates, see Hatano et al., Para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ashokkumar et al. as modified, to have the cluster manager is selected based on a distance between the cluster and a plurality of other clusters being less than a distance threshold, as taught by Hatano et al., to have clustering result close to intuition of a human being (Hatano et al., Para. 10).

As to claim 5, Ashokkumar et al. as modified teaches provision storage in an object store accessible by the cluster manager (A storage system may have multiple storage devices on which files are stored, see Slesarev et al., Para. 3, device may be selected based on file characteristics, device characteristics, as well as the available capacity of a device to store the file, see Slesarev et al., Para. 92); and store the file in the object store (the file may be moved to the best matching device in block 424, see Slesarev et al., Para. 104).

As to claim 6, Ashokkumar et al. as modified teaches the source location is a location of a first cluster (The storage manager 118 may assign a specific storage device when a file is created and stored, and the storage manager 118 may perform a periodic optimization that may analyze files and devices and move files to a more appropriate location, see Slesarev et al., Para. 35), and the cluster is a second cluster different from the first cluster (After determining file characteristics in block 304, the file characteristics may be matched with device characteristics in block 310 and a storage device may be selected in block 312, see Slesarev et al., Para. 91, device may be selected based on file characteristics, device characteristics, as well as the available capacity of a device to store the file, see Slesarev et al., Para. 92, the file may be moved to the best matching device in block 424, see Slesarev et al., Para. 104).
Referring to claim 8, Ashokkumar et al. teaches a non-transitory computer readable storage medium (non-persistent storage, see Ashokkumar et al., Para. 161) comprising instructions stored thereon that, upon execution by a processor, cause the processor to , which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 12 is rejected under the same rationale as stated in the claim 5 rejection.
	
Claim 13 is rejected under the same rationale as stated in the claim 6 rejection.

	Referring to claim 15, Ashokkumar et al. teaches a computer-implemented method, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 19 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 20 is rejected under the same rationale as stated in the claim 6 rejection.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ashokkumar et al. (U.S. Pat. Pub. 2020/0097177) in view of Slesarev et al. (U.S. Pat. Pub. 2009/0228669) and Hatano et al. (U.S. Pat. Pub. 2007/0022065) as applied to claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 above, and in further view of Kodama (U.S. Pat. Pub. 2009/0112881).
	
As to claim 2, Ashokkumar et al. as modified teaches send, to a scheduler, a second request to identify the cluster manager derived from the request  (A new file write request may be received in block 302. After determining file characteristics in block 304, the file characteristics may be matched with device characteristics in block 310 and a storage device may be selected in block 312, see Slesarev et al., Para. 91, device may be selected based on file characteristics, device characteristics, as well as the available capacity of a device to store the file, see Slesarev et al., Para. 92); and receive, from the scheduler, an identifier of the cluster manager.
However, Ashokkumar et al. as modified does not explicitly teaches
receive, from the scheduler, an identifier of the cluster manager.
Kodama teaches 
receive, from the scheduler, an identifier of the cluster manager (the file server 0107 returns the folder name of the folder 0114, see Kodama, Para. 97).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ashokkumar et al. as modified, to receive, from the scheduler, an identifier of the cluster manager, as taught by Kodama, to improve the efficiency of the overall system (Kodama, Para. 41).

Claim 9 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 2 rejection.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashokkumar et al. (U.S. Pat. Pub. 2020/0097177) in view of Slesarev et al. (U.S. Pat. Pub. 2009/0228669) and Hatano et al. (U.S. Pat. Pub. 2007/0022065) as applied to claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 above, and in further view of Hartz et al. (U.S. Pat. Pub. 2007/0300221).

As to claim 3, Ashokkumar et al. as modified does not explicitly teaches the source location is a uniform resource locator (URL), the processor having further programmed instructions to: access a content server via the URL; and download the virtual machine or disk image.
However, Hartz et al. teaches 
the source location is a uniform resource locator (URL) (a URL can be defined for the location of each organizations' virtual machine image file, see Hartz et al., Para. 117), the processor having further programmed instructions to: access a content server via the URL; and download the virtual machine or disk image (An end user can browse to the appropriate URL to begin a download process that includes the vim.ml machine image associated with the end-user's organization., see Hartz et al., Para. 117).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ashokkumar et al. as modified, to have the source location is a uniform resource locator (URL), the processor having further programmed instructions to: access a content server via the URL; and download the virtual machine or disk image, as taught by Hartz et al., to have the smaller files may be stored on a plurality of servers for efficient distribution to users and may also be distributed using peer-to-peer methods (Hartz et al., Para. 109).
	
Claim 10 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 3 rejection.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashokkumar et al. (U.S. Pat. Pub. 2020/0097177) in view of Slesarev et al. (U.S. Pat. Pub. 2009/0228669) and Hatano et al. (U.S. Pat. Pub. 2007/0022065) as applied to claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 above, and in further view of Jain et al. (U.S. Pat. Pub. 2016/0127307).

As to claim 4, Ashokkumar et al. as modified does not explicitly teaches store the virtual machine or disk image in a file repository; and store a pointer to the virtual machine or disk image in the cluster.
However, Jain et al. teaches 
store the virtual machine or disk image in a file repository (cloud-based data management system for backing up virtual machines and/or files within a virtualized infrastructure, such as virtual machines running on server 160 or files stored on server 160, see Jain et al., Para. 33); and store a pointer to the virtual machine or disk image in the cluster (The storage appliance 170 may include a data management system for backing up virtual machines and/or files within a virtualized infrastructure, see Jain et al., Para. 26, storage appliance 170 may include… one or more virtual machine search indexes, see Jain et al., Para. 50. A virtual machine search index for a virtual  machine may include a list, table, or other data structure that stores mappings or pointers from different versions of files stored on the virtual machine to different versions of the virtual machine. As depicted, the virtual machine search index includes a list of file versions for File X that are stored on Virtual Machine A, see Jain et al., Para. 123).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ashokkumar et al. as modified, to have store the virtual machine or disk image in a file repository; and store a pointer to the virtual machine or disk image in the cluster, as taught by Jain et al., to improve system performance (Jain et al., Para, 35).

Claim 11 is rejected under the same rationale as stated in the claim 4 rejection.
	
Claim 18 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ashokkumar et al. (U.S. Pat. Pub. 2020/0097177) in view of Slesarev et al. (U.S. Pat. Pub. 2009/0228669) and Hatano et al. (U.S. Pat. Pub. 2007/0022065) as applied to claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 above, and in further view of Ashraf et al. (U.S. Pat. Pub. 2018/0275881).
		
As to claim 7, Ashokkumar et al. as modified does not explicitly teaches the source location is a location of a public cloud, and the cluster is an on-premises cluster.	However, Ashraf et al. teaches 
the source location is a location of a public cloud, and the cluster is an on-premises cluster (retrieving and storing data from online repositories into local, or on-premises, data storage devices may be configured and/or incorporated into various aspects of information management system, see Ashraf et al., Para. 29, the systems and methods facilitate the local, on-premises storage of secondary copies of data created and/or managed in online or cloud-based data repositories. FIG. 3 is a block diagram illustrating devices for creating local, or on-premises, copies of data stored in an online repository, see Ashraf et al., Para. 273).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ashokkumar et al. as modified, to have the source location is a location of a public cloud, and the cluster is an on-premises cluster, as taught by Ashraf et al., to enhance scalability and improve system performance (Ashraf et al., Para, 84).
	
Claim 14 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 21 is rejected under the same rationale as stated in the claim 7 rejection.
	 
Response to Argument
	Applicant’s remarks filed on 9/23/2022 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAU SHYA MENG/Primary Examiner, Art Unit 2168